Exhibit 10.1

AGIOS PHARMACEUTICALS, INC.

Severance Benefits Plan

Effective April 22, 2016

1. Establishment of Plan. Agios Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), hereby establishes an unfunded severance benefits plan (the
“Plan”) that is intended to be a welfare benefit plan within the meaning of
Section 3(1) of ERISA. The Plan is in effect for Covered Employees who
experience a Covered Termination occurring after the Effective Date and before
the termination of this Plan. This Plan supersedes any and all (i) severance
plans and separation policies applying to Covered Employees that may have been
in effect before the Effective Date with respect to any termination that would,
under the terms of this Plan, constitute a Covered Termination and (ii) to the
extent permitted by Section 409A (as defined below) the provisions of any
agreements including offer letters between any Covered Employee and the Company
that provide for severance benefits solely as such agreements relate to
severance benefits.

2. Purpose. The purpose of the Plan is to establish the conditions under which
Covered Employees will receive the severance benefits described herein if
employment with the Company (or its successor in a Change of Control (as defined
below)) terminates under the circumstances specified herein. The severance
benefits paid under the Plan are intended to assist employees in making a
transition to new employment and are not intended to be a reward for prior
service with the Company.

3. Definitions. For purposes of this Plan,

(a) “Base Salary” shall mean, for any Covered Employee, such Covered Employee’s
base rate of pay as in effect immediately before a Covered Termination (or prior
to the Change of Control, if greater) and exclusive of any bonuses, overtime
pay, shift differentials, “adders,” any other form of premium pay, or other
forms of compensation.

(b) “Benefits Continuation” shall have the meaning set forth in Section 8(a)
hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Bonus” shall mean the target annual incentive bonus for the year in which
the termination occurs, payable in a lump sum when annual incentive bonuses are
paid to other members of senior management of the Company but, in any event, no
later than March 15 of the year following the year in which the Board (or its
designee) determines that the applicable performance conditions have been met
and approves the payment of such bonuses to members of senior management of the
Company.

(e) “C-level Employees” shall mean the Company’s Chief Executive Officer, Chief
Scientific Officer, Chief Medical Officer, Chief Commercial Officer and Chief
Financial Officer.



--------------------------------------------------------------------------------

(f) “Cause” for termination shall mean: (a) a finding by the Board, in its
reasonable discretion, that (i) the Executive committed an intentional act or
acted with gross negligence that has materially injured the business of the
Company, or (ii) the Executive has refused or failed to follow lawful directions
of the Board or the appropriate individual to whom the Executive reports; or
(iii) the Executive has willfully neglected his or her duties for the Company;
(b) the conviction of the Executive, or the entry of a pleading of guilty or
nolo contendere by the Executive to, any crime involving moral turpitude or any
felony; or (c) a material breach of any agreement between the Executive and the
Company.

(g) “Change of Control” shall mean the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a transaction in
which all or substantially all of the individuals and entities who were
beneficial owners of the capital stock of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities (on an as-converted to common stock basis) entitled to
vote generally in the election of directors of the (i) resulting, surviving or
acquiring corporation in such transaction in the case of a merger, consolidation
or sale of outstanding shares, or (ii) acquiring corporation in the case of a
sale of assets).

(h) “Change of Control Termination” shall mean a termination of the Covered
Employee’s employment by the Company without Cause or by the Covered Employee
for Good Reason, in either case within the eighteen (18) months following a
Change of Control.

(i) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(k) “Company” shall mean Agios Pharmaceuticals, Inc. or, following a Change of
Control, any successor thereto.

(l) “Covered Employees” shall mean all Regular Full-Time Employees who are
(i) C-level Employees (ii) Senior Vice Presidents or (iii) otherwise designated
by the Board or by an authorized committee to be a Covered Employee under this
Plan, who experience a Covered Termination and who are not designated as
ineligible to receive severance benefits under the Plan as provided in Section 5
hereof. For the avoidance of doubt, neither Temporary Employees nor Part-Time
Employees nor employees with a defined employment term nor any other Regular
Full-Time Employees so designated in writing by the Board or by an authorized
committee are eligible for severance benefits

 

2



--------------------------------------------------------------------------------

under the Plan. An employee’s full-time, part-time, temporary or defined
employment term status for the purpose of this Plan is determined by the Plan
Administrator upon review of the employee’s status immediately before
termination. Any person who at the time of termination is classified by the
Company as an independent contractor or third party employee is not eligible for
severance benefits even if such classification is modified retroactively.

(m) “Covered Termination” shall mean (i) Non-Change of Control Termination or
(ii) a Change of Control Termination.

(n) “Effective Date” shall mean April 22, 2016.

(o) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(p) “Executive” shall mean an employee of the Company holding the title of
Senior Vice President or above.

(q) “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s prior written consent: (a) a material diminution in
Executive’s base compensation; (b) a material diminution in Executive’s
authority, duties or responsibilities (this determination will include an
analysis of whether the Executive maintains at least the same level, scope and
type of duties and responsibilities with respect to the management, strategy,
operations and business of the Company); or (c) a material change in geographic
location at which the Executive performs services (if Executive’s new one-way
commute is more than thirty five (35) miles greater than Executive’s one-way
commute prior to the change in Executive’s principal work location, regardless
of whether the Executive receives an offer of relocation benefits, such change
shall be deemed material hereunder);

provided, however, that no such event or condition shall constitute Good Reason
unless (x) the Executive gives the Company a written notice of termination for
Good Reason not more than 30 days after the initial existence of the condition,
(y) the grounds for termination (if susceptible to correction) are not corrected
by the Company within 30 days of its receipt of such notice and (z) the
Executive’s termination of employment occurs within two months following the
Company’s receipt of such notice.

(r) “Non-Change of Control Termination” shall mean a termination of the Covered
Employee’s employment by the Company without Cause or by the Covered Employee
for Good Reason prior to, or more than eighteen (18) months following, a Change
of Control.

(s) “Part-Time Employees” shall mean employees who are not Regular Full-Time
Employees and are treated as such by the Company.

 

3



--------------------------------------------------------------------------------

(t) “Participants” shall mean Covered Employees.

(u) “Plan Administrator” shall have the meaning set forth in Section 15 hereof.

(v) “Release” shall have the meaning set forth in Section 6 hereof.

(w) “Release Effective Date” shall have the meaning set forth in
Section 13(c)(i) hereof.

(x) “Regular Full-Time Employees” shall mean employees, other than Temporary
Employees, normally scheduled to work at least 30 hours a week unless the
Company’s local practices, as from time to time in force, whether or not in
writing, establish a different hours threshold for regular full-time employees.

(y) “Severance Pay” shall have the meaning set forth in Section 7 hereof.

(z) “Severance Period” shall mean the applicable severance period determined
under the chart in Section 7 hereof based on the type of Covered Termination and
the Title/ Role of the Covered Employee.

(aa) “Temporary Employees” are employees treated as such by the Company, whether
or not in writing.

4. Coverage. A Covered Employee may be entitled to receive severance benefits
under the Plan if such employee experiences a Covered Termination. In order to
receive severance benefits under the Plan, Covered Employees must meet the
eligibility and other requirements provided below in Sections 5 and 6 of the
Plan.

5. Eligibility for Severance Benefits. The following employees will not be
eligible for severance benefits, except to the extent specifically determined
otherwise by the Plan Administrator: (a) an employee who is terminated for
Cause; (b) an employee who retires, terminates employment as a result of an
inability to performs his duties due to physical or mental disability or dies;
(c) an employee who voluntarily terminates his employment, except, in the case
of a Covered Termination for Good Reason; (d) an employee who is employed for a
specific period of time in accordance with the terms of a written employment
agreement; and (e) an employee who promptly becomes employed by another member
of the controlled group of entities of which the Company (or its successor in
the Change of Control) is a member as defined in Sections 414(b) and (c) of
Code.

6. Release; Timing of Severance Benefits. Receipt of any severance benefits
under the Plan requires that the Covered Employee: (a) comply with the
provisions of any applicable non-competition, non-solicitation, and other
obligations to the Company; and (b) execute and deliver a suitable severance
agreement and release under which the Covered Employee releases and discharges
the Company and its affiliates from and on account of any and all claims between

 

4



--------------------------------------------------------------------------------

the Company and the Covered Employee (the “Release”) which Release becomes
binding within 60 days following the Covered Employee’s termination of
employment (or such shorter period as the Company may provide at the time). The
Severance Pay will be paid in accordance with the terms of the Plan and the
Company’s regular pay practices in effect from time to time and the Benefits
Continuation will be paid in the amount and at the time premium payments are
made by other participants in the Company’s health benefit plans with the same
coverage, with payments made as provided in Section 13(c) below.

7. Cash Severance. A Covered Employee entitled to severance benefits under this
Plan shall be entitled to the continuation of such employee’s monthly Base
Salary for the Severance Period and to the payment of such employee’s Bonus for
the year in which the Covered Termination occurred (collectively, “Severance
Pay”), based upon his or her title/role, as indicated below.

 

Title/ Role of
Covered Employee

  

Non-Change of
Control Termination
Severance Period

  

Change of Control
Termination
Severance Period

Chief Executive Officer    Twelve (12) months Base Salary and 1x Bonus   
Twenty-four (24) months Base Salary and 2x Bonus C-level Employees, other than
Chief Executive Officer    Twelve (12) months Base Salary and 1x Bonus    Twelve
(12) months Base Salary and 1x Bonus Covered Employees, other than C-level
Employees    Nine (9) months Base Salary and 0.75x Bonus    Nine (9) months Base
Salary and 0.75x Bonus

For purposes of this Section 7 and Section 8 below, a Covered Employee’s
title/role shall be such employee’s title/role immediately prior to the Covered
Termination or, if such employee’s title/role was changed in connection with the
Change of Control, immediately prior to the Change of Control.

8. Other Severance Benefits. In addition to the foregoing Severance Pay, the
severance benefits under the Plan shall include the following benefits:

(a) Company contributions to the cost of COBRA coverage for health and dental
insurance on behalf of the Covered Employee and any applicable dependents for no
longer than the Covered Employee’s applicable Severance Period if the Covered
Employee elects COBRA coverage, and only so long as such coverage continues in
force. Such costs shall be determined on the same basis as the Company’s
contribution to Company-provided health and dental insurance coverage in effect
for an active employee

 

5



--------------------------------------------------------------------------------

with the same coverage elections; provided that if the Covered Employee
commences new employment and is eligible for a new group health plan, the
Company’s continued contributions toward health and dental coverage shall end
when the new employment begins (“Benefits Continuation”). The Company’s payment
of contributions (but not the Covered Employee’s eligibility for COBRA coverage
at his or her own expense) shall cease if paying the contributions is deemed
reasonably likely to result in penalties on the Company or other participants in
the health and dental plans or in taxation of any health or dental plan
participant (other than taxation of the Covered Employee up to the value of the
premiums paid).

9. Equity Awards. In the case of a Non-Change of Control Termination, (i) for
any equity award granted on or after the Effective Date, there shall be no
acceleration of vesting, and (ii) for any equity award granted prior to the
Effective Date, the treatment of such equity award shall be dictated by the
applicable terms, if any, of the award agreement and/or offer letter between the
Covered Employee and the Company. In the case of a Change of Control
Termination, any unvested equity awards shall be frozen pending receipt of an
effective release and shall become fully vested and, if applicable, exercisable,
effective upon the Release Effective Date, subject to any restrictions on the
foregoing pursuant to compliance with Section 409A (as defined below); provided
that the treatment of a Covered Employee’s equity awards granted prior to the
Effective Date shall be governed by the applicable terms, if any, of the award
agreements and/or offer letter between such Covered Employee and the Company.

10. Recoupment. If a Covered Employee fails to comply with the terms of the
Plan, including the provisions of Section 6 above, the Company may require
payment to the Company of any benefits described in Sections 7 and 8 above that
the Covered Employee has already received to the extent permitted by applicable
law and with the “value” determined in the sole discretion of the Plan
Administrator. Payment is due in cash or by check within 10 days after the
Company provides notice to a Covered Employee that it is enforcing this
provision. Any benefits described in Sections 7 and 8 above not yet received by
such Covered Employee will be immediately forfeited.

11. Death. If a Participant dies after the date of his or her Covered
Termination but before all payments or benefits to which such Participant is
entitled pursuant to the Plan have been paid or provided, payments will be made
to any beneficiary designated by the Participant prior to or in connection with
such Participant’s Covered Termination or, if no such beneficiary has been
designated, to the Participant’s estate. For the avoidance of doubt, if a
Participant dies during such Participant’s applicable Severance Period, Benefits
Continuation will continue for the Participant’s applicable dependents for the
remainder of the Participant’s Severance Period.

12. Withholding. The Company may withhold from any payment or benefit under the
Plan: (a) any federal, state, or local income or payroll taxes required by law
to be withheld with respect to such payment; (b) such sum as the Company may
reasonably estimate is necessary to cover any taxes for which the Company may be
liable and which may be assessed with regard to such payment; and (c) such other
amounts as appropriately may be withheld under the Company’s payroll policies
and procedures from time to time in effect.

 

6



--------------------------------------------------------------------------------

13. Section 409A. It is expected that the payments and benefits provided under
this Plan will be exempt from the application of Section 409A of the Code, and
the guidance issued thereunder (“Section 409A”). The Plan shall be interpreted
consistent with this intent to the maximum extent permitted and generally, with
the provisions of Section 409A. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits upon or following a termination of employment
(which amounts or benefits constitute nonqualified deferred compensation within
the meaning of Section 409A) unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service”. Neither the
Participant nor the Company shall have the right to accelerate or defer the
delivery of any payment or benefit except to the extent specifically permitted
or required by Section 409A.

Notwithstanding the foregoing, to the extent the severance payments or benefits
under this Plan are subject to Section 409A, the following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to Participants under this Plan:

(a) Each installment of the payments and benefits provided under this Plan will
be treated as a separate “payment” for purposes of Section 409A. Whenever a
payment under this Plan specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 10 days following the date of
termination”), the actual date of payment within the specified period shall be
in the Company’s sole discretion. Notwithstanding any other provision of this
Plan to the contrary, in no event shall any payment under this Plan that
constitutes “non-qualified deferred compensation” for purposes of Section 409A
be subject to transfer, offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Section 409A.

(b) Notwithstanding any other payment provision herein to the contrary, while
the Company or appropriately-related affiliates is publicly-traded and if a
Covered Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) with
respect to such entity, then each of the following shall apply:

(i) With regard to any payment that is considered “non-qualified deferred
compensation” under Section 409A payable on account of a “separation from
service,” no payment shall be made before the date which is the earlier of
(A) the day following the expiration of the six month period measured from the
date of such “separation from service” of the Covered Employee, and (B) the date
of the Covered Employee’s death (the “Delay Period”) to the extent required
under Section 409A. Upon the expiration of the Delay Period, all payments
delayed pursuant to this provision (whether otherwise payable in a single sum or
in installments in the absence of such delay) shall be paid to or for the
Covered

 

7



--------------------------------------------------------------------------------

Employee in a lump sum, and all remaining payments due under this Plan shall be
paid or provided for in accordance with the normal payment dates specified
herein; and

(ii) To the extent that any benefits to be provided during the Delay Period are
considered “non-qualified deferred compensation” under Section 409A payable on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Covered Employee shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Covered
Employee, to the extent that such costs would otherwise have been paid by the
Company or to the extent that such benefits would otherwise have been provided
by the Company at no cost to the Covered Employee, the Company’s share of the
cost of such benefits upon expiration of the Delay Period. Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in this Plan.

(c) To the extent that severance benefits pursuant to this Plan are conditioned
upon a Release, the Covered Employee shall forfeit all rights to such payments
and benefits unless such release is signed and delivered (and no longer subject
to revocation, if applicable) within 60 days following the date of the
termination of the Covered Employee’s employment with the Company (or such
shorter period as the Company may specify at the time). If the Release is no
longer subject to revocation as provided in the preceding sentence, then the
following shall apply:

(i) To the extent any severance benefits to be provided are not “non-qualified
deferred compensation” for purposes of Section 409A, then such benefits shall
commence upon the first scheduled payment date whose cutoff date is immediately
after the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include all amounts
that otherwise would have been due prior thereto under the terms of this
Agreement applied as though such payments commenced immediately upon the
termination of Covered Employee’s employment with the Company, and any payments
made after the Release Effective Date shall continue as provided herein. The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following the termination of
Covered Employee’s employment with the Company.

(ii) To the extent any such severance benefits to be provided are “non-qualified
deferred compensation” for purposes of Section 409A, then the Release must
become irrevocable within 60 days of the date of termination (or such shorter
period as the Company may specify at the time) and benefits shall be made or
commence upon the date provided in Section 6, provided that if the 60th day
following the termination of the Covered Employee’s employment with the

 

8



--------------------------------------------------------------------------------

Company falls in the calendar year following the calendar year containing the
date of termination, the benefits will be made no earlier than the first
business day of that following calendar year. The first such cash payment shall
include all amounts that otherwise would have been due prior thereto under the
terms of this Agreement had such payments commenced immediately upon the
termination of Covered Employee’s employment with the Company, and any payments
made after the first such payment shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following the termination of Covered
Employee’s employment with the Company.

(d) The Company makes no representations or warranties and shall have no
liability to any Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Plan, if any
provisions of or payments under this Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

14. Section 280G. Notwithstanding any other provision of this Plan, except as
set forth in Section 14(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the following provisions shall apply:

(a) The Company shall not be obligated to provide to the Covered Employee any
portion of any “Contingent Compensation Payments” (as defined below) that the
Covered Employee would otherwise be entitled to receive to the extent necessary
to eliminate any “excess parachute payments” (as defined in Section 280G(b)(1)
of the Code) for the Covered Employee. For purposes of this Section 14, the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of Section 14(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Covered Employee if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Covered Employee (including state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the Covered
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes). The override of such reduction in Contingent Compensation
Payments pursuant to this Section 14(b) shall be referred to as a “Section 14(b)
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

 

9



--------------------------------------------------------------------------------

(c) For purposes of this Section 14 the following terms shall have the following
respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d) Any payments or other benefits otherwise due to the Covered Employee
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 14(d). Within thirty (30) days after each date on which the Covered
Employee first become entitled to receive (whether or not then due) a Contingent
Compensation Payment relating to such Change in Ownership or Control, the
Company shall determine and notify the Covered Employee (with reasonable detail
regarding the basis for its determinations) (1) which Potential Payments
constitute Contingent Compensation Payments, (2) the Eliminated Amount and
(3) whether the Section 14(b) Override is applicable. Within thirty (30) days
after delivery of such notice to the Covered Employee, the Covered Employee
shall deliver a response to the Company (the “Covered Employee Response”)
stating either (A) that the Covered Employee agrees with the Company’s
determination pursuant to the preceding sentence or (B) that the Covered
Employee disagrees with such determination, in which case the Covered Employee
shall set forth (x) which Potential Payments should be characterized as
Contingent Compensation Payments, (y) the Eliminated Amount, and (z) whether the
Section 14(b) Override is applicable. In the event that the Covered Employee
fails to deliver a Covered Employee Response on or before the required date, the
Company’s initial determination shall be final. If the Covered Employee states
in the Covered Employee Response that the Covered Employee agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Covered Employee within three (3) business days following delivery to the
Company of the Covered Employee Response (except for any Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due). If the Covered Employee states
in the Covered Employee Response that the Covered Employee disagree with the
Company’s determination, then, for a period of sixty (60) days following
delivery of the Covered Employee Response, the Covered Employee and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association

 

10



--------------------------------------------------------------------------------

then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Company shall, within three (3) business days following
delivery to the Company of the Covered Employee Response, make to the Covered
Employee those Potential Payments as to which there is no dispute between the
Company and the Covered Employee regarding whether they should be made (except
for any such Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
The balance of the Potential Payments shall be made within three (3) business
days following the resolution of such dispute.

(e) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Covered Employee for purposes of
Section 4999(a) of the Code, and the denominator of which is the actual amount
to be received by the Covered Employee in respect of the applicable Contingent
Compensation Payment. For example, in the case of an equity grant that is
treated as contingent on the Change in Ownership or Control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1 Q/A-24(b) or (c)).

(f) The provisions of this Section 14 are intended to apply to any and all
payments or benefits available to the Covered Employee under this Plan or any
other agreement or plan of the Company under which the Covered Employee receives
Contingent Compensation Payments.

15. Plan Administration.

(a) Plan Administrator. The Plan Administrator shall be the Board or a committee
thereof designated by the Board (the “Committee”); provided, however, that the
Board or such Committee may in its sole discretion appoint a new Plan
Administrator to administer the Plan following a Change of Control. The Plan
Administrator shall also serve as the Named Fiduciary of the Plan under ERISA.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

 

11



--------------------------------------------------------------------------------

The Plan Administrator can be contacted at the following address:

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139-4169

(b) Decisions, Powers and Duties. The general administration of the Plan and the
responsibility for carrying out its provisions shall be vested in the Plan
Administrator. The Plan Administrator shall have such powers and authority as
are necessary to discharge such duties and responsibilities which also include,
but are not limited to, interpretation and construction of the Plan, the
determination of all questions of fact, including, without limit, eligibility,
participation and benefits, the resolution of any ambiguities and all other
related or incidental matters, and such duties and powers of the plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution. The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

16. Indemnification. To the extent permitted by law, all employees, officers,
directors, agents and representatives of the Company shall be indemnified by the
Company and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, whether as a member of the Committee or otherwise,
except to the extent that such claims arise from gross negligence, willful
neglect, or willful misconduct.

17. Plan Not an Employment Contract. The Plan is not a contract between the
Company and any employee, nor is it a condition of employment of any employee.
Nothing contained in the Plan gives, or is intended to give, any employee the
right to be retained in the service of the Company, or to interfere with the
right of the Company to discharge or terminate the employment of any employee at
any time and for any reason. No employee shall have the right or claim to
benefits beyond those expressly provided in this Plan, if any. All rights and
claims are limited as set forth in the Plan.

18. Severability. In case any one or more of the provisions of this Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

 

12



--------------------------------------------------------------------------------

19. Non-Assignability. No right or interest of any Covered Employee in the Plan
shall be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy.

20. Integration With Other Pay or Benefits Requirements. The severance payments
and benefits provided for in the Plan are the maximum benefits that the Company
will pay to Covered Employees on a Covered Termination, except to the extent
otherwise specifically provided in a separate agreement. To the extent that the
Company owes any amounts in the nature of severance benefits under any other
program, policy or plan of the Company that is not otherwise superseded by this
Plan, or to the extent that any federal, state or local law, including, without
limitation, so-called “plant closing” laws, requires the Company to give advance
notice or make a payment of any kind to an employee because of that employee’s
involuntary termination due to a layoff, reduction in force, plant or facility
closing, sale of business, or similar event, the benefits provided under this
Plan or the other arrangement shall either be reduced or eliminated to avoid any
duplication of payment. The Company intends for the benefits provided under this
Plan to partially or fully satisfy any and all statutory obligations that may
arise out of an employee’s involuntary termination for the foregoing reasons and
the Company shall so construe and implement the terms of the Plan.

21. Amendment or Termination. The Board may amend, modify, or terminate the Plan
at any time in its sole discretion; provided, however, that (a) any such
amendment, modification or termination made prior to a Change of Control that
adversely affects the rights of any Covered Employee shall be unanimously
approved by the Board, (b) no such amendment, modification or termination may
affect the rights of a Covered Employee then receiving payments or benefits
under the Plan without the consent of such person, and (c) no such amendment,
modification or termination made after a Change of Control shall be effective
for one year. The Board intends to review the Plan at least annually.

22. Governing Law. The Plan and the rights of all persons under the Plan shall
be construed in accordance with and under applicable provisions of ERISA, and
the regulations thereunder, and the laws of the Commonwealth of Massachusetts
(without regard to conflict of laws provisions) to the extent not preempted by
federal law.

 

13